       Case 4:19-cv-00028-BMM Document 173 Filed 07/30/21 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

INDIGENOUS ENVIRONMENTAL
NETWORK and NORTH COAST RIVERS                            4:19-cv-00028-BMM
ALLIANCE,

                     Plaintiffs,                             SECOND ORDER
                                                             ON MOOTNESS
       vs.

PRESIDENT DONALD J. TRUMP, et al.,

                    Defendants,
       and

TRANSCANADA KEYSTONE
PIPELINE, LP, a Delaware limited
partnership, and TC ENERGY
CORPORATION, a Canadian Public
Company,

                    Defendant-Intervenors.




      Indigenous Environmental Network (“IEN”) and North Coast Rivers

Alliance (“NCRA”) (collectively, “Plaintiffs”) brought this action against President

Donald J. Trump and various government agencies and agents in their official

capacities (“Federal Defendants”). Plaintiffs allege that President Trump violated

the Property Clause of the U.S. Constitution, the Commerce Clause of the U.S.
         Case 4:19-cv-00028-BMM Document 173 Filed 07/30/21 Page 2 of 4



Constitution, and Executive Order 13,337 when he issued a Presidential Permit in

2019 (“2019 Permit”) to Defendant-Intervenors TransCanada Keystone Pipeline,

LP and TC Energy Corporation (collectively, “TC Energy”) to construct a cross-

border segment of the Keystone XL oil pipeline (“Keystone”).

        President Joseph R. Biden signed an Executive Order on January 20, 2021 to

revoke the 2019 Permit. See Protecting Public Health and the Environment and

Restoring Science To Tackle the Climate Crisis, Exec. Order 13,990, 86 Fed. Reg.

7,037, 7,041 (Jan. 25, 2021). President Biden’s revocation noted that the 2019

Permit included an express condition that the President could revoke that permit at

“the President’s sole discretion.” Id.

        The Court sought briefing on whether President Biden’s revocation rendered

the above-captioned case moot. (Doc. 162). The Court subsequently issued an

Order on Mootness on May 28, 2021. (Doc. 166). The Court determined in part

that:

        The case presents a live controversy because the Court can provide
        relief to Plaintiffs by ordering the removal of the constructed border
        segment. . . . This case does not involve mere text in the Federal
        Register. Rather, it involves a physical pipeline that today sits under the
        ground at the U.S.-Canada border. The Court can provide Plaintiffs
        with requested injunctive relief by ordering TC Energy to remove that
        pipeline from the ground.

(Doc. 166 at 9–10). The Court further determined that even if the Court could not

provide such injunctive relief, that the case met an exception to mootness.

                                                2
       Case 4:19-cv-00028-BMM Document 173 Filed 07/30/21 Page 3 of 4



“Specifically, President Biden’s revocation represents the voluntary cessation of

unlawful activity. It remains unclear whether President Biden or a future president

simply could issue unilaterally another permit to TC Energy.” (Doc. 166).

      TC Energy announced that it “definitively terminated” Keystone on June 9,

2021. (Doc. 167 at 3). TC Energy has since filed a Motion to Dismiss. (Doc. 169).

TC Energy again argues that the case proves moot in light of this new

announcement. (Doc. 170). Plaintiffs argue that the case remains live. (Doc. 172).

      Nothing in TC Energy’s announcement alters the status of this case as the

Court assessed in its Order on Mootness. (Doc. 166). The case presents a live

controversy for substantially the same reason it did before. (Doc. 166 at 7–10, 14).

Even if the case failed to present a live controversy, it meets a mootness exception.

(Doc. 166 at 10–13). The 2019 Permit presents a live controversy to the Court.

      The Court will issue an order on the parties’ pending motions for summary

judgment in due course. Federal Defendants and TC Energy shall continue to

apprise the Court on any changes, expansions, or alterations to the existing pipeline

infrastructure from the 1.2-mile border crossing segment during the pendency of

this matter.

                                      ORDER

      Accordingly, IT IS ORDERED that TC Energy’s Motion to Dismiss (Doc.

169) is DENIED.


                                             3
Case 4:19-cv-00028-BMM Document 173 Filed 07/30/21 Page 4 of 4




Dated the 30th day of July, 2021.




                                    4
